Exhibit 10.43

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 1 to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of March 16, 2011, by and among Midas International
Corporation, a Delaware corporation (the “Borrower”), the Lenders (as defined
below), and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”),
PNC Bank National Association, as Syndication Agent, and Bank of America, N.A.,
as Documentation Agent.

RECITALS

WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), and the Agent
are party to that certain Amended and Restated Credit Agreement dated as of
December 4, 2009 (the “Credit Agreement”). Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.

WHEREAS, the Borrower has requested that the Lenders and the Agent amend the
Credit Agreement and grant a certain waiver with respect thereto.

WHEREAS, the Lenders party hereto and the Agent are willing, on the terms and
subject to the conditions set forth herein, to amend the Credit Agreement and to
grant such waiver.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

  1. Amendments to Credit Agreement.

 

(a) Article I of the Credit Agreement is hereby amended by deleting the
definition of “Consolidated EBITDA” in its entirety and replacing it with the
following:

“Consolidated EBITDA” means Consolidated Net Income, plus (a) to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for income taxes paid or accrued,
(iii) depreciation, (iv) amortization (including amortization of stock based
compensation expenses in accordance with Statement of Financial Accounting
Standards No. 123R), (v) special charges in an aggregate amount not to exceed
$1,500,000 related to the restructuring of the Borrower’s corporate overhead
resulting in reductions in corporate expense occurring during the period from
January 1, 2009 through December 31, 2010, (vi) special charges in an aggregate
amount not to exceed $2,500,000 related to the potential ineffectiveness or
termination of any existing Rate Management Transactions occurring during the
period from January 1, 2009 through December 31, 2010, (vii) special charges
consisting of deferred finance charges associated with the closing of the
transactions contemplated by this Agreement and any amendments thereto,
(viii) special charges in an aggregate amount not to exceed $2,000,000 relating
to any reserve taken in connection with the Glad Transaction during the period
from the Restatement Date through December 31, 2010, (ix) special charges
incurred in fiscal year 2009 in an aggregate amount not to exceed $500,000 in
connection with improvements to the appearance of company-owned stores and
franchised stores and the implementation of the new warranty program, (x)



--------------------------------------------------------------------------------

restructuring costs and losses (net of realized gains upon disposition) related
to company-owned stores (including only those stores owned as of the Restatement
Date and the stores to be acquired in the Glad Transaction) of up to $1,000,000
in each fiscal year, and (xi) the special charge incurred in fiscal year 2010 in
an amount not to exceed $25,500,000 as a result of the award arising from the
arbitration between Parent and MESA S.p.A. and Mobivia Group S.A., and minus
(b) to the extent included in Consolidated Net Income, extraordinary gains
realized other than in the ordinary course of business, all calculated for
Parent and its Subsidiaries on a consolidated basis. As used herein, “fiscal
quarter” and “fiscal year” means a fiscal quarter and fiscal year of Parent.

(b) Article V of the Credit Agreement is hereby amended by deleting Section 5.5
in its entirety and replacing it with the following:

5.5 Material Adverse Change. Since January 4, 2009 there has been no
development, event or circumstance which could reasonably be expected to have a
Material Adverse Effect other than the matter described on Schedule 5.7 hereto.

(c) Article VI of the Credit Agreement is hereby amended by (i) deleting
Section 6.14(g) in its entirety and replacing it with the following:

(g) advances made in connection with the purchase of retail locations and any
real estate and equipment relating thereto; provided, that during the period
from March 16, 2011 through March 31, 2012, such advances shall not exceed
$1,000,000 in the aggregate.

(ii) deleting Sections 6.24.2 and 6.24.3 in their entirety and replacing them
with the following:

6.24.2 Leverage Ratio. The Borrower will not permit the ratio (the “Leverage
Ratio”), determined as of the end of each fiscal quarter, of (a)(i) Bank Debt,
plus (ii) obligations pursuant to or in respect of Letters of Credit, plus
(iii) Capitalized Lease Obligations, in each case for Parent and its
Subsidiaries as of the date of determination to (b) Consolidated EBITDA for the
then most recently ended 12 fiscal months, to be greater than (x) 3.50 to 1.00
as of January 1, 2011, April 2, 2011 and July 2, 2011, (y) 3.25 to 1.00 as of
October 1, 2011 and December 31, 2011 and (z) 3.00 to 1.00 as of the end of each
fiscal quarter ending thereafter; provided, that at any time following the
fiscal quarter ending December 31, 2011 that the Subordinated Indebtedness
Condition shall exist, the maximum ratio shall be 3.25 to 1.00.

6.24.3 Minimum Net Worth. The Borrower will at all times maintain Consolidated
Net Worth of not less than the sum of (a) $17,500,000, plus (b) 50% of positive
Consolidated Net Income earned in each fiscal quarter ending on or after
January 1, 2011.

and (iii) adding Section 6.24.5 as follows:

 

2



--------------------------------------------------------------------------------

6.24.5 Capital Expenditures. The Borrower will not, nor will it permit any
Subsidiary to, expend, or be committed to expend, in excess of $4,000,000 for
Consolidated Capital Expenditures during its fiscal year ending December 31,
2011 in the aggregate for the Borrower and its Subsidiaries.

(d) Schedule 5.7 to the Credit Agreement is hereby deleted in its entirety and
replaced with the Schedule 5.7 attached hereto.

2.        Waiver. The Agent and the undersigned Lenders hereby waive any Default
or Event of Default arising under Section 7.1 of the Credit Agreement to the
extent caused by the Borrower’s making a request for a Loan on March 3, 2011 and
concurrent remaking of the representations set forth in Sections 5.5 and 5.7 of
the Credit Agreement following the granting of an award payable by Parent in
connection with the arbitration between Parent and MESA S.p.A. and Mobivia Group
S.A.; provided, that there is no material adverse change to the results of
operations set forth in Parent’s audited financial statements for fiscal year
2010 from those set forth in the preliminary financial statements for such
fiscal year previously delivered to the Agent and the Lenders.

3.        Representations and Warranties of the Borrower. The Borrower
represents and warrants that:

(a) The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);

(b) Each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except (i) for the matter referenced in paragraph 2
above, and (ii) to the extent that any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date; and

(c) After giving effect to this Amendment, no Default or Unmatured Default has
occurred and is continuing.

4.        Effective Date. This Amendment shall become effective upon receipt by
the Agent of duly executed counterparts of (a) this Amendment from the Borrower
and each Lender executing the same, and (b) the Consent and Reaffirmation of
Guaranty dated as of the date hereof in the form attached hereto as Exhibit A
executed by each of the Guarantors.

 

3



--------------------------------------------------------------------------------

5.        Reference to and Effect Upon the Credit Agreement.

(a) The Credit Agreement and the other Loan Documents shall remain in full force
and effect, and except as expressly set forth above, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver or forbearance of
any Default or Unmatured Default or any right, power or remedy of the Agent or
any Lender under the Credit Agreement or any of the other Loan Documents, or
constitute a consent, waiver or modification with respect to any provision of
the Credit Agreement or any of the other Loan Documents, and the Borrower hereby
fully ratifies and affirms each Loan Document to which it is a party.

(b) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby.

6.        Costs and Expenses. The Borrower hereby affirms its obligations under
Section 9.5.1 of the Credit Agreement to reimburse the Agent for all reasonable
costs and out-of-pocket expenses paid or incurred by the Agent in connection
with the preparation, negotiation, execution and delivery of this Amendment,
including but not limited to the reasonable fees and expenses of attorneys for
the Agent with respect thereto.

7.        GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF ILLINOIS BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.

8.        Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

9.        Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

BORROWER: MIDAS INTERNATIONAL CORPORATION, a Delaware corporation By:     Title:
   

 

LENDERS:

 

JPMORGAN CHASE BANK, N.A.,

Individually, as LC Issuer, as Swing Line Lender and as Agent

By:     Title:    

 

PNC BANK NATIONAL ASSOCIATION, as Syndication Agent and Lender By:     Title:  
 

 

BANK OF AMERICA, N.A., as Documentation Agent and Lender By:     Title:    



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Lender By:     Title:    

 

THE NORTHERN TRUST COMPANY, as Lender By:     Title:    



--------------------------------------------------------------------------------

Schedule 5.7



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT AND REAFFIRMATION

Each of the undersigned (“Guarantors”) hereby (i) acknowledges receipt of a copy
of Amendment No. 1 to the Amended and Restated Credit Agreement dated as of
March 16, 2011 (the “Amendment”); (ii) consents to the execution and delivery
thereof by the Borrower; (iii) agrees to be bound thereby; (iv) affirms that
nothing contained therein shall modify in any respect whatsoever its guaranty of
the obligations of the Borrower to Agent and Lenders pursuant to the terms of
that certain Guaranty (the “Guaranty”) dated as of December 4, 2009, as amended
through the date hereof, and (v) reaffirms that the Guaranty is and shall
continue to remain in full force and effect. Although each of the Guarantors has
been informed of the matters set forth herein and in the Amendment and has
acknowledged and agreed to same, such Guarantors understand that the Agent and
Lenders have no obligation to inform any of the Guarantors of such matters in
the future or to seek any of the Guarantors’ acknowledgment or agreement to
future amendments or waivers, and nothing herein shall create such a duty.

This Consent and Reaffirmation shall be governed by and construed in accordance
with the laws of the State of Illinois, without reference to principles of
conflicts of law.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Amendment.

 

MUFFLER CORPORATION OF

AMERICA

By:     Title:    

MIDAS PROPERTIES INC.

By:     Title:     MIDAS REALTY CORPORATION By:     Title:     COSMIC HOLDINGS
LLC By:     Title:     MIDAS, INC. By:     Title:    



--------------------------------------------------------------------------------

MIDAS ILLINOIS INC. By:     Title:    

PROGRESSIVE AUTOMOTIVE

SYSTEMS, INC.

By:     Title:    

MIDAS INTERNATIONAL

CORPORATION, a Wyoming corporation

By:     Title:    